                  COURT MINUTES OF SENTENCING HEARING


UNITED STATES of AMERICA,

v.                                                             CASE NO. 20-CR-141-JPS

JEREMIAH BELEN.



                           HON. J. P. STADTMUELLER PRESIDING
DATE: September 10, 2021                                       TIME SCHEDULED: 8:30 AM

COURT DEPUTY/CLERK: Lauren DeCarlo                             TIME CALLED: 8:32

COURT REPORTER: John Schindhelm                                TIME FINISHED: 9:04

GOVERNMENT BY: Kevin Knight

DEFENDANT BY: Anderson Gansner

PROBATION BY: James Fetherston

Notes:

8:32     Appearances; Court puts background of case on record, including Defendant’s having pled
         guilty to Count One of the Indictment; Court notes it has reviewed presentence report
8:33     Parties have reviewed presentence report and have no objections to the facts as stated therein;
         Court asks about the $8,000 civil fine imposed by the FAA; Defendant states that garnishment
         will commence in the next few weeks, but he does not know what the weekly/monthly payment
         will be; Government to file supplement on this matter; Court inquires as to Defendant’s tax-
         return disclosure; Defendant’s counsel to help Defendant produce tax return; Probation to
         update the presentence report with garnishment and tax return information; subject to such
         changes, Court adopts the facts as stated in the presentence report;
8:38     Court notes applicable Guidelines:
                Total Offense Level: 7
                Criminal History Category: I
                0 to 6 months imprisonment
                1 to 3 years supervised release; or sentence of probation
                $1,000 to $9,500 fine
                $100.00 special assessment
8:39     Parties accept these guidelines; Court will adopt for purposes of considering Defendant’s
         sentence
                                                 Page 1 of 2

                  Case 2:20-cr-00141-JPS Filed 09/10/21 Page 1 of 2 Document 31
8:41   Defendant’s attorney makes a statement on Defendant’s behalf; requests sentence of probation
8:44   Defendant makes a statement on his own behalf
8:45   Government makes a statement; requests sentence of probation
8:49   Court discusses statements of the parties, facts of the case, and facts as presented in presentence
       report
9:00   Court notes that it previously circulated proposed conditions of supervised release; parties have
       reviewed them and have no objections thereto
9:00   Court imposes the following formal sentence:
              1 year of probation as to Count One
              Fine is waived
              $100.00 special assessment
9:02   Court advises Defendant of his right of appeal
9:04   Parties have nothing further to address
9:04   Court stands in recess




                                               Page 2 of 2

                Case 2:20-cr-00141-JPS Filed 09/10/21 Page 2 of 2 Document 31
